Citation Nr: 0434483	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  97-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability involving 
both eyes, to include myopic astigmatism, claimed as the 
residuals of flash burns.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel







INTRODUCTION

The appellant served on active duty from June 1983 to June 
1987.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 1999, September 2001 and 
again in June 2003, the Board remanded the case.  The issue 
noted on the title page represents the only issue remaining 
in appellate status.


FINDINGS OF FACT

1.  The veteran's eyes were examined at entrance into active 
military service and were found to be normal except for 
refractive error. 

2.  Blunt force trauma and flash burns during active service 
caused acute and transient symptoms, but left no residual 
disability.  

3.  The defective vision noted at the service entrance 
examination did not worsen during active duty.  

CONCLUSION OF LAW

Myopic astigmatism, residuals of flash burns, or other eye 
disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1153, West 2002); 
38 C.F.R. § 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law and regulations require VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence, not 
previously provided to the Secretary, which is necessary to 
substantiate the claim.  As part of the notice, VA shall 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period.  

The record reflects that VA has notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claim.  They were provided a rating 
decision, a statement of the case, a supplemental statement 
of the case, and an August 2003 VCAA notice letter.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran and his representative were informed 
of the evidence provided to VA.  An August 2003 letter 
informed the veteran that VA would assist in obtaining any 
evidence that he identified.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Additionally, the VA has obtained all available pertinent 
medical evidence and a VA examination has been conducted.  
The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran may not have been specifically requested to furnish 
copies of any evidence in his possession as required by 
38 C.F.R. § 3.159.  However, the veteran has not been 
unfairly prejudiced by these defects.  The veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, any 
error in implementing the VCAA is deemed harmless.  VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of unfair prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect that at 
the time of entry into active military service his 
uncorrected distant vision in the right eye was 20/25 
correctable to 20/30.  Uncorrected distant vision in the left 
eye was 20/40 correctable to 20/20.  Uncorrected near vision 
was J-4 in both eyes correctable to J-2 in both eyes.  
Defective distant and near vision were noted.  The eyes were 
otherwise found to be normal. 

A July 1983 SMR shows uncorrected visual acuity 25/20, 
bilaterally.  The SMRs reflect that the veteran was 
hospitalized in January 1986 for trauma to the face and eye.  
He stated that he was hit in the face and he noticed swelling 
about the eye within two hours.  He was admitted to the 
emergency room about 5 hours after the injury.  An 
examination showed edematous and ecchymotic left upper and 
lower lids.  There was an injected sclera on the left side.  
Diplopia on upward gaze was noted.  While hospitalized, 
swelling disappeared and diplopia resolved.  He was 
discharged later in January 1986 with a diagnosis of blowout 
fracture of the left orbit.  

In May 1986, the veteran was seen for arc flashes in both 
eyes, assessed as left eye irritation secondary to electric-
arc welding.  On follow-up examination later that month, he 
reported that he experienced difficulty focusing.  Distant 
vision was 20/40 in the right eye and 20/50 in the left eye.  
The assessment was recovering from welding burns, 
bilaterally.  

In September 1986, the veteran was evaluated for flash burns.  
Right eye vision was 20/20; left eye vision was 20/25.  The 
clinical assessment was first-degree flash burns of both 
eyes.  A February 1987 SMR reflects that the veteran 
sustained trauma to the left eye a few days earlier, and that 
a left eye contusion was found.  

The veteran was evaluated for photophobia in June 1987.  
Visual acuity was 20/30 in the right eye and 20/25 in the 
left eye.  Apparent distant vision was 20/20, bilaterally, 
unaided.  Another clinical report dated in June 1987 
indicates that flash burns in the past resulted in 
sensitivity to light.  

The separation examination report shows uncorrected distant 
vision of 20/20 in the right eye and 20/40 in the left eye.  
The eyes were clinically evaluated as normal.

The private medical reports covering a period of treatment 
from 1991 to 1996 showed no pertinent abnormality.  

An optometrist conducted a VA eye examination in May 1999.  
During the examination, the veteran said that he had no 
vision complaints and that he could see well with glasses.  
On examination, right eye distant vision was 20/100 
correctable to 20/25.  Left eye distant vision was 20/100 
minus, correctable to 20/25 minus.  Near vision was 20/20 in 
the right eye correctable to 20/20.  Near vision was 20/25 
minus in the left eye correctable to 20/20.  A slit lamp 
examination was completely negative.  The conjunctiva had 
melanosis, bilaterally (congenital flecks of pigmentation).  
The diagnoses were white without pressure, both eyes; 
glaucoma suspect due to appearance of nerves, both eyes; and, 
compound myopic astigmatism, both eyes.  

In a September 2000 addendum to the VA medical examination 
report, a VA Director of Optometry Service indicated that a 
review of the May 1999 examination report and assembled 
medical evidence did not support a finding of permanent 
damage or progression of defective vision.  A history of 
welder's flash burn was noted.  The optometrist reported that 
those burns were a temporary condition usually involving the 
epithelium of the anterior cornea and that they had been 
treated appropriately with no residual problem.  The examiner 
noted multiple examination reports in which defective vision 
was found to be correctable with glasses.  The optometrist 
opined that the veteran's defective vision was due to 
astigmatism or more likely refractive error, rather than a 
pathological condition.  The optometrist then concluded, "It 
is as least as likely [as] not that the veteran's eye 
condition was aggregated [sic] by his military experience."  

The veteran underwent a VA examination by an ophthalmologist 
in April 2004.  The examiner reviewed the record, measured 
the visual acuity of each eye, found no current diplopia, and 
no visual field defect or other pathology.  Slit lamp and 
fundoscopic examinations were normal.  Cup to disc ratios 
were .6 bilaterally with good rims.  The examiner also noted 
that the veteran had bilateral myopic astigmatism, that he 
did not need an X-ray to evaluate the blow-out fracture 
because no diplopia was found, and that the blowout fracture 
in no way affected the progression of myopia or astigmatism.  
The diagnoses were history of blowout fracture without 
residual, left; history of welding burns without residual, 
bilateral; and, refractive error and presbyopia.  

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. §1110, 1131, 1137.  An eye disability 
manifested by refractive error may be service connected where 
there is evidence of superimposed injury or disease during 
service that resulted in the refractive error.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 82-90.  
However, mere refractive error of the eye is not considered a 
disability under the law for purposes of entitlement to VA 
compensation benefits. 38 C.F.R. §§ 3.303(c), 4.9 (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2004).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).

In this case, the entrance examination showed the presence of 
refractive error, which is not a disability for VA purposes.  
The veteran's uncorrected distant vision in the right eye was 
20/25 correctable to 20/30.  Uncorrected distant vision in 
the left eye was 20/40 correctable to 20/20.  Uncorrected 
near vision was J-4 in both eyes correctable to J-2 in both 
eyes.  Although the eyes suffered trauma by blunt force and 
flash burns during active service, these injuries were acute 
and transient and left no residual disability.  Additionally, 
there is no evidence of deterioration of the veteran's vision 
noted at entrance during service.  The separation examination 
showed in fact that the vision in the right eye had improved 
since the entrance examination with uncorrected distant 
vision of 20/20.  The vision in the left eye remained 
unchanged form the vision recorded during the entrance 
examination.  Glaucoma was suspected many years after active 
service.  However, the presence of glaucoma has not been 
clinically confirmed.  .  

The April 2004 VA medical opinion indicates to the Board that 
any incident of active service did not cause or increase any 
current myopic astigmatism or refractive error.  This medical 
opinion appears to be based on correct facts as set forth 
above.  Thus, it argues persuasively against the claim.  

Although a September 2000 VA examiner opined that an eye 
condition had been aggravated by active service, that 
examiner set forth no current eye condition other than 
refractive error correctable with glasses, which cannot be 
considered a disability for VA purposes. 

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The veteran does not possess 
any specialized training and it is not contended otherwise.  
Thus, his opinion concerning the cause of myopic astigmatism 
or refractive error cannot be accorded any weight.  

After reviewing the record, the Board finds that the evidence 
does not show the presence of an acquired eye disability 
during service or any superimposed pathology involving the 
eyes which resulted in chronic decrease in the veteran's 
vision during his period of active duty.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to service connection for a disability involving 
both eyes, to include myopic astigmatism, claimed as the 
residuals of flash burns, is therefore denied.  


ORDER

Entitlement to service connection for a disability involving 
both eyes, to include myopic astigmatism, claimed as the 
residuals of flash burns, is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



